Title: From Alexander Hamilton to Rufus King, 18 April 1796
From: Hamilton, Alexander
To: King, Rufus


New York April 18. 1796
Dear Sir
I thank you for your letter received to day. Our Merchants here are not less alarmed than those of Philadelphia & will do all they can. All the insurance people meet to day. The Merchants & Traders will meet tomorrow or the next day. A Petition will be prepared & circulated among the other citizens.
I regret that a certain communication was not made. Indeed I think the Executive will be hereafter blamed for keeping back the fact in so critical a posture of things.
Yrs. truly
A Hamilton
Rufus King Esq
